This is an original petition here, upon notice, for a writ ofmandamus commanding the respondent to hear and determine a certain application made by petitioner in the said superior court. The respondent appeared and filed a demurrer to the petition, and also an answer, and the matter was heretofore argued and submitted.
The material facts are these: The petitioner, Aldrich, was on May 24, 1888, regularly adjudged by the superior court of Alameda County to be insane and dangerous to be at large, and to be confined in the Napa Insane Asylum; and he was thereupon, at said time, delivered to and taken charge of by the authorities of said asylum. No order or judgment for his discharge, as restored to sanity, has ever been made or entered by the superintendent of said asylum or by the lunacy commission, nor has any application been made to either of them for such discharge, nor has there been any judgment for his discharge made by any court, *Page 13 
upon habeas corpus or otherwise. In March, 1897, he filed a petition in the superior court of Alameda County for an adjudication that he was of sound mind, etc., and that he be restored to legal capacity; but, after hearing, that court rendered judgment dismissing the petition. Afterwards he applied to this court for a writ of mandamus to compel the said superior court of Alameda County "to proceed to take testimony, and try, hear, and determine" his said petition; but this court denied the writ. (See Aldrich v. Superior Court, 120 Cal. 140, where certain facts of the case are stated.) It appears that after he had been confined in the asylum for several years he was allowed by the authorities thereof to go out of the asylum on parole.
Afterwards, on September 12, 1900, said Aldrich filed another application in the superior court of San Francisco (respondent in this present proceeding), in substance similar to his said former application to the superior court of Alameda County, again asking to be adjudicated to be of sound mind and to be restored to his legal capacity. In that proceeding he served notice on the district attorney, who did not appear; but A.N. Drown, an attorney at law, was allowed to appear and represent certain relatives of said Aldrich and certain trustees who held property in trust for said Aldrich under a will of his father. (The facts as to this trust are stated in the opinion in Aldrich v. SuperiorCourt, 120 Cal. 141.) The matter was set regularly for trial on a certain day, and, after a hearing, the court entered judgment dismissing the application. The judgment was put upon the ground of want of jurisdiction. This present proceeding in mandamus is for the purpose of having the said superior court and the judge thereof commanded to "proceed with, and try, hear, and determine said application" of said Aldrich.
Respondent contends, among other things, that the superior court having acted, by entering judgment, mandamus will not lie to compel it to reverse its judgment and act differently; that, as matter of law, the court had no jurisdiction of said application; and that all questions involved here were definitely settled against petitioner's contention by the decision in said case of Aldrich v. Superior Court, 120 Cal. 140; but these contentions need not be here considered, because, as also contended by respondent, the petitioner had a plain *Page 14 
and adequate remedy by appeal, and for that reason mandamus
cannot here be maintained. If the proceeding sought to be instituted by the said application to the superior court of San Francisco was one provided for in our system of procedure or in any way recognized by our law, it was either an "action" or a "special proceeding" (Code Civ. Proc., secs. 20, 21, 22, 23); and, under either view, the final judgment entered therein was appealable (Code Civ. Proc., sec. 963.) Such appeal would be "a plain, speedy, and adequate remedy in the ordinary course of law," within the meaning of section 1086 of the Code of Civil Procedure, and, therefore, the writ of mandamus does not lie.
The prayer of the petition is denied, and the proceeding is dismissed.
Garoutte, J., Van Dyke, J., Temple, J., and Beatty, C.J., concurred.
Rehearing denied.